Name: Commission Regulation (EC) No 974/95 of 28 April 1995 on certain transitional measures required to implement the Uruguay Round Agricultural Agreement
 Type: Regulation
 Subject Matter: European construction;  agricultural activity;  trade policy;  tariff policy;  international trade
 Date Published: nan

 No L 97/66 Ã Ã Ã Ã 29. 4. 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 974/95 of 28 April 1995 on certain transitional measures required to implement the Uruguay Round Agricultural Agreement which correspond to the quantities normally disposed of during the period concerned. The quantities normally disposed of shall mean the average quantities for which licences with advance fixing of the refund were issued in the last three years during the two months before July or the month of application laid down in Article 6 (2) (c) of Regulation (EC) No 3290/94. Section 20 of the licence applications and licences referred to in this Regulation shall contain one of the following : Certificados transitorios  Reglamento (CE) n ° 974/95 Certificats transitoires  Reglement (CE) n0 974/95 Transitional licences  Regulation (EC) No 974/95 Ubergangslizenzen gemÃ ¤Ã  der Verordnung (EG) Nr. 974/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in parti ­ cular Article 3 thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (2), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94, and in particular Articles 9 (2) and 13 (6) thereof, and the corresponding provisions of the other Regulations on the common organization of the agricul ­ tural markets, Whereas the monitoring of quantities exported for which refunds are paid during the marketing years covered by the Uruguay Round Agricultural Agreement will be based on the export licences issued during each marketing year ; Whereas Regulation (EC) No 1521 /94 f) states that measures will be taken to avoid disruption to trade ; Whereas steps must be taken to ensure a smooth transi ­ tion from the arrangements applicable before the entry into force of the abovementioned Agreement and those applicable after that date ; Whereas the needs of the market require that this Regula ­ tion enter into force as soon as possible ; Whereas the Management Committees concerned have not issued an opinion within the time limits set by their respective chairmen, Overgangscertificaten  Verordening (EG) nr. 974/95 Titoli transitori  Regolamento (CE) n. 974/95 Certificados transitÃ ³rios  Regulamento (CE) n? 974/95 Overgangslicens  forordning (EF) nr. 974/95 Ã Ã µÃ Ã ±Ã ²Ã ±Ã Ã ¹Ã ºÃ ¬ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¬  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 974/95 Ã ¶vergÃ ¥ngslicens enligt fÃ ¶rordning (EG) nr 974/95 SiirtymÃ ¤todistus, asetus (EY) N:o 974/95 The Member States shall notify the Commission of the licence applications submitted pursuant to this Regula ­ tion . 2. Article 1 of Regulation (EC) No 1521 /94 shall not apply to the licences referred to in paragraph 1 and Article 2 of that Regulation shall not apply to products placed under any of the arrangements referred to in Articles 4 and 5 of Council Regulation (EEC) No 565/80 (4) covered by a licence issued pursuant to para ­ graph 1 . Regulation (EC) No 1521 /94 should continue to apply, at the request of the parties concerned, to new licences not subject to the limits referred to in the second subpara ­ graph of paragraph 1 . HAS ADOPTED THIS REGULATION : Article 1 1 . Licences issued before 1 July 1995 or before the dates of application referred to in Article 6 (2) (c) of Regu ­ lation (EC) No 3290/94 shall be issued for quantities Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 181 , 1 . 7. 1992, p. 1 . V) OJ No L 162, 30. 6. 1994, p. 47. (4) OJ No L 62, 7. 3 . 1980, p. 5. 29. 4. 95 EN Official Journal of the European Communities No L 97/67  sugar sector products, 1 May 1995 is replaced by 1 August 1995,  olive oil sector products, 1 May 1995 is replaced by 1 September 1995. It shall apply :  for products for which licences are currently issued, for licences applied for from the date of entry into force, either after a period for consideration or by invi ­ tation to tender,  for other products when measures have been adopted for monitoring quantities thereof. However, in the case of :  rice sector products, 1 May 1995 is replaced by 1 July 1995, It shall not apply to licences issued in respect of agricul ­ tural products exported in the form of goods not listed in Annex II of the Treaty. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1995. For the Commission Franz FISCHLER Member of the Commission